Citation Nr: 1607379	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-47 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to December 1981, from October 1983 to October 1986, and from September 1990 to September 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in April 2014, when it was remanded for further development, to include providing the Veteran an additional VA examination and opinion.  The VA examination and opinion was provided in June 2014 and the case was returned to the Board.  The Veteran died in August 2015. 


FINDING OF FACT

In August 2015, while this matter was pending before the Board, VA was notified of the Veteran's death.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A; see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).

The Board notes that the Veteran's widow filed a claim in August 2015 seeking to made the Veteran's beneficiary with respect to the claim he had filed in July 2015 with respect to his right knee disability rating.  The RO accepted this statement as an accrued benefits claim and issued a rating decision on the matter in October 2015.  However, because the Veteran's widow had specifically defined her claim as being in the matter of the right knee rating appeal only, the statement submitted in August 2015 was not considered as a substitution claim with respect to this appeal pending at the Board.  The Appellant's widow and any other eligible beneficiary would need to file a claim in accordance with the procedure outlined above to be considered for substitution on this claim.  As noted, the claim would need to be filed within one year of the Veteran's death.  Again, the Board makes no judgment on the merits of this claim or on the question of whether the Appellant's widow or any other eligible person should be allowed to substitute for the Veteran in this claim.  38 C.F.R. § 20.1106.


ORDER

The appeal is dismissed.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


